Case: 1:19-cv-00784-JG Doc #: 52 Filed: 06/11/20 1 of 6. PageID #: 970

Case No. 1:19-cv-00784
Gwin, J.

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF OHIO
-------------------------------------------------------
                                                          :
LENORA STEPHENS,                                          :         CASE NO. 1:19-cv-00784
                                                          :
          Plaintiff,                                      :
                                                          :
vs.                                                       :         OPINION & ORDER
                                                          :
                                                          :         [Resolving Docs. 38, 48, 49, 51]
                                                          :
NATIONAL CITY CORP., et al.,                              :
                                                          :
          Defendants.                                     :
                                                          :
-------------------------------------------------------

JAMES S. GWIN, UNITED STATES DISTRICT JUDGE:

          Pro se Plaintiff Lenora Stephens sues twenty-two Defendants. In her complaint and

amended complaint, Stephens alleges that the Defendants engaged in a RICO conspiracy

and violated numerous federal laws and her Constitutional right to due process in

connection with a foreclosure on certain real property.

          On January 28, 2020, the Court dismissed Plaintiff’s complaint. 1 On February 25,

2020, Plaintiff filed a motion to “re-enter” the case, citing Federal Rules of Civil Procedure

52, 59, and 60. 2 Defendants opposed. 3 Plaintiff replied. 4

          On May 11, 2020, while Plaintiff’s motion was pending, Plaintiff filed a motion for

leave to amend her motion to “re-enter.” 5 On May 21 and 22, 2020, Defendants moved to




1
  Doc. 36.
2
  Doc. 38.
3
  Docs. 39, 40, 41, 42.
4
  Docs. 44, 45, 46, 47.
5
  Doc. 48.
                                                              -1-
Case: 1:19-cv-00784-JG Doc #: 52 Filed: 06/11/20 2 of 6. PageID #: 971

Case No. 1:19-cv-00784
Gwin, J.

strike Plaintiff’s motion to amend. 6 Plaintiff then filed a motion to strike Defendants’

oppositions to her motion to amend as well as her motion to re-enter. 7

         For the following reasons’ the Court DENIES Plaintiff’s motions.

         I.         Discussion

         Plaintiff claimed nine causes of action regarding the events surrounding the

foreclosure on her real property. Stephens alleged violations of various federal laws

including RICO, TILA, and RESPA, and the United States Constitution and sought quiet title

and money damages.

         A. Motion to Reconsider

         The Court treats Stephens’s motion to reconsider as a motion to reconsider. The

motion references three separate Federal Rules of Civil Procedure—Rule 52, Rule 59, and

Rule 60.

         Under Rule 52, “[o]n a party’s motion . . . the court may amend its findings . . . .“

The Court is not “required to state findings or conclusions” where, as here, it dismisses an

action under Rule 12. 8 However, the Court agrees with the conclusions, stated in its

previous order, regarding the legal deficiencies of Plaintiff’s complaint. The Court

therefore denies Plaintiff’s Rule 52 motion.

              Rule 59 allows the Court to alter its earlier decision if there was a clear error of

law, newly discovered evidence, an intervening change in law, or a need to prevent




6
  Docs. 49 and 50.
7
  Doc. 51.
8
  Fed. R. Civ. P. 52.
                                                    -2-
Case: 1:19-cv-00784-JG Doc #: 52 Filed: 06/11/20 3 of 6. PageID #: 972

Case No. 1:19-cv-00784
Gwin, J.

manifest injustice. 9 None of those circumstances are present here, so the Court also denies

Plaintiff’s Rule 59 motion.

          Finally, under Rule 60, the Court can relieve a party from final judgment for

mistake, new evidence, fraud, void judgment, satisfied judgment, or any other reason. 10

          Plaintiff appears to argue that her failure to respond to Defendants’ motions to

dismiss in the approximately six months after she requested extensions of time to do so was

due to mistake on her part regarding the effect of those pending extension motions. 11

However, Plaintiff does not explain how her opposition to the motion to dismiss would

have cured the legal deficiencies in her pleadings. The Court did not dismiss Plaintiff’s

complaint for failure to prosecute. Instead, the Court carefully considered Plaintiff’s claims

and determined that they did not meet the legal requirements. This continues to be the

case.

          Plaintiff also appears to argue that Defendants’ alleged fraud provides justification

for allowing Plaintiff’s claims to proceed. 12 However, even assuming arguendo that

Defendants did commit fraud during the foreclosure of Plaintiff’s property in 2007, that fact

does not excuse Plaintiff from having to state a valid claim for relief.

          The Court also denies Plaintiff’s motion under Rule 60.

          B. Motion to Amend




9
    Nolfi v. Ohio Ky. Oil Corp., 675 F.3d 538, 551-552 (6th Cir. 2012).
10
   Fed. R. Civ. P. 60 (b).
11
   Doc. 38 at 2-6.
12
   Doc. 38.
                                                       -3-
Case: 1:19-cv-00784-JG Doc #: 52 Filed: 06/11/20 4 of 6. PageID #: 973

Case No. 1:19-cv-00784
Gwin, J.

        Stephens also seeks to amend her reentry motion, filing what for all intents and

purposes is an impermissible surreply. 13 The motion is twenty-six pages single-spaced,

exclusive of exhibits, and does not argue that good cause exists for the surreply apart from

Plaintiff’s desire to further explain the “extreme circumstances” of her case. Much of the

pleading is devoted to irrelevant personal details of Plaintiff’s life. Approximately five

pages discuss Plaintiff’s “Spiritual Understanding In These Proceedings,” which also appear

to have no relevance to these legal proceedings.

        While the Court understands that pro se plaintiffs may lack familiarity with court

rules and leniency is sometimes warranted when such parties fail to comply with the rules’

requirements, Plaintiff’s pro se status does not excuse her compliance with the Federal

Rules of Civil Procedure and local rules.

        In this case, Plaintiff has continuously filed overlong motions. Plaintiff now seeks to

file another brief in addition to the four overly long, single-spaced briefs she has already

filed in support of her motion to reconsider. Such filings run afoul of local rules, which

help courts balance the need to preserve judicial resources while also allotting each party

equal opportunities to be heard. 14

        Plaintiff attempts to correct these deficiencies in her motion to strike by suggesting

line edits that the Court should apply to her earlier motions in order to bring her filings into

compliance. Plaintiff cannot correct previous filings in this manner, which would only

further waste judicial resources.




13
   In re Steinle, 835 F.Supp.2d 437, 443 (N.D. Ohio 2011) (“Neither the Federal Rules of Civil Procedure, nor
the Northern District of Ohio’s Local Rules, provide for a surreply brief as a matter of course.”).
14
   See Local Civil Rule 7.1 (discussing permissible memo lengths and requirements).
                                                     -4-
Case: 1:19-cv-00784-JG Doc #: 52 Filed: 06/11/20 5 of 6. PageID #: 974

Case No. 1:19-cv-00784
Gwin, J.

           Moreover, Plaintiff has not offered good reason for why leave to amend should be

granted. Plaintiff argues in her motion to strike that leave to amend should be granted

because of her discovery of the Supreme Court case Takhar v. Gracefield. 15 But that is a

case decided by the Supreme Court of the United Kingdom. And even if it had any

relevance here, it was decided in early 2019, before the Court’s order granting dismissal in

this case. Plaintiff’s failure to discover the case earlier cannot provide good cause to allow

what is effectively a surreply.

           The Court therefore exercises its broad discretion to manage its docket by striking

Plaintiff’s surreply, stylized as a motion to amend. 16 Additionally, the Court cautions

Plaintiff that any future filings that do not comply with the rules are also subject to being

stricken at the Court’s discretion.

           C. Motion to strike

           Plaintiff argues in her motion to strike that the Court should strike all of Defendants’

filings since the order of dismissal because of Defendants’ ongoing fraud. 17 Plaintiff fails to

point to any actual or even seemingly fraudulent acts in regard to those filings, except for

Defendants’ alleged “misrepresentations of the rule of law.” 18 If Plaintiff disagrees with

Defendants’ legal arguments, the proper recourse is for Plaintiff to raise counter arguments,

rather than seek to strike Defendants’ filings. The motion to strike is also denied.

           II.       Conclusion




15
     Doc. 51 at 2.
16
     ACLU of Ky. v. McCreary Cty. Ky., 607 F.3d 439, 451 (6th Cir. 2010) (“[A] district court has broad
discretion to manage its docket.”).
17
   Doc. 51 at 5.
18
   Doc. 51 at 1, 5.
                                                        -5-
Case: 1:19-cv-00784-JG Doc #: 52 Filed: 06/11/20 6 of 6. PageID #: 975

Case No. 1:19-cv-00784
Gwin, J.

       The Court DENIES Plaintiff’s motion for reconsideration, GRANTS Defendants’

motion to strike Plaintiff’s motion to amend, and DENIES Plaintiff’s motion to strike. The

Court certifies, pursuant to 28 U.S.C. § 1915(a)(3), that an appeal from this decision could

not be taken in good faith.



IT IS SO ORDERED.


Dated: June 11, 2020                               s/ James S. Gwin
                                                   JAMES S. GWIN
                                                   UNITED STATES DISTRICT JUDGE




                                             -6-
